Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered April 1, 1996, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial by the same court, after a hearing, held in the County Court, Sullivan County (Kane, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant failed to establish a reasonable expectation of *404privacy in the property that was the subject of the search. Therefore, he is without standing to contest the validity of the search and the resulting seizure of physical evidence found inside the subject premises (see, People v Ponder, 54 NY2d 160).
The defendant’s claims of ineffective assistance of counsel rest upon matters which are dehors the record and therefore cannot be reviewed on this appeal.
Sullivan, J. P., Pizzuto, Santucci and Florio, JJ., concur.